        Case 2:17-cv-10721-JTM-JVM Document 371 Filed 04/13/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, et al.,

           Plaintiffs,                                 Civil Action No. 17-10721

 v.                                                    Section H
                                                       Judge Jane Triche Milazzo
 LEON CANNIZZARO, et al.,
                                                       Division 1
           Defendants.                                 Magistrate Judge Janis van Meerveld


      MOTION TO SEAL UNREDACTED BRIEF AND EXHIBITS IN OPPOSITION TO
         INDIVIDUAL DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         Pursuant to Eastern District of Louisiana Local Rule 5.6, Plaintiff Tiffany LaCroix, through

undersigned counsel, respectfully requests that the Court enter an order sealing her unredacted

Supplemental Memorandum in Opposition to Individual Defendants’ Motion for Summary

Judgment, unredacted Counterstatement of Uncontested Material Facts, and unredacted Exhibits

3 and 5.

         Pursuant to Court Order (Dkt. No. 358), Plaintiffs filed a Supplemental Memorandum, a

Supplemental Counterstatement of Uncontested Material Facts, and several supporting exhibits in

opposition to a Motion for Summary Judgment on Plaintiff LaCroix’s claims against Individual

Defendants. Dkt. No. 369. Exhibit 5 and portions of Exhibit 3 have been designated as confidential

by Defendants pursuant to the Protective Order entered in this case. Dkt. No. 196. The

Supplemental Memorandum and Counterstatement both contain references to those exhibits, and

thus redacted versions of those documents were also filed. Plaintiffs reserve the right to dispute

the confidentiality designation of these exhibits, but until such dispute is resolved, Plaintiff seeks

to file the exhibits and the unredacted versions of the Supplemental Memorandum and the

Counterstatement under seal.
        Case 2:17-cv-10721-JTM-JVM Document 371 Filed 04/13/21 Page 2 of 4




         Plaintiff moves to seal these documents pursuant to Federal Rule of Civil Procedure

  26(c)(1) governing the application of protective orders. Material labeled as confidential, as

  required by a protective order, is sufficient to meet the good cause standard established in this

  Circuit. Pamlab, L.L.C. v. Brookstone Pharm., L.L.C., No. CIV.A. 09-7434, 2010 WL 4363870,

  at *4 (E.D. La. Oct. 22, 2010). However, the Fifth Circuit has also recognized a “presumption

  of public access to judicial records,” that may later justify the unsealing of judicial records. SEC

  v. Van Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993). Moreover, courts have recognized a

  more stringent standard justifying the need for filing under seal than a showing for the need of

  a protective order. Udoewa v. Plus4 Credit Union, 754 F. Supp. 2d 850, 882 (S.D. Tex. 2010),

  aff'd, 457 F. App’x 391 (5th Cir. 2012). Accordingly, Plaintiff will seek to have these exhibits

  unsealed as soon as practicable.

         To prevent the exhibits that have been marked confidential from being made part of the

  public record at this time, Plaintiff respectfully request that this Court seal the following

  documents:

              Exhibit 3: March 10, 2021 deposition transcript of Graymond Martin, lines 232:1-15.
              Exhibit 5: Letter from Graymond Martin to the Louisiana Attorney Disciplinary Board.
              Unredacted version of Plaintiffs’ Supplemental Memorandum in Opposition to
               Individual Defendants’ Motion for Summary Judgment
              Unredacted version of Supplemental Counterstatement of Uncontested Material Facts
               in Support of Opposition to Motion for Summary Judgment on Plaintiffs’ Claims
               Against Individual Defendants



Dated: April 13, 2021                                 Respectfully Submitted,

                                                      s/ Laura Gaztambide Arandes
         Case 2:17-cv-10721-JTM-JVM Document 371 Filed 04/13/21 Page 3 of 4



 Katherine Chamblee-Ryan (pro hac vice)    Bruce Hamilton
 Tara Mikkilineni (pro hac vice)           La. Bar No. 33170
 Ryan C. Downer (pro hac vice)             ACLU Foundation of Louisiana
 Laura Gaztambide Arandes (pro hac vice)   1340 Poydras St., Suite 2160
 Jeffrey Stein (pro hac vice)              New Orleans, LA 70156
 Civil Rights Corps                        Tel: (504) 522-0628
 1601 Connecticut Avenue NW, Suite 800
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Sarah S. Brooks (pro hac vice)            Mariana Kovel (pro hac vice)
 Venable LLP                               American Civil Liberties Union Foundation
 2049 Century Park East, Suite 2300        125 Broad Street, 18th Floor
 Los Angeles, CA 90067                     New York, NY 10004
 Tel: (310) 229-0408                       Tel: (646) 905-8870
                                           mkovel@aclu.org


 Allison B. Gotfried (pro hac vice)
 Venable LLP
 1270 Avenue of the Americas, 24th Floor
 New York, NY 10020
 Tel: (212) 370-6227

Attorneys for Plaintiffs
        Case 2:17-cv-10721-JTM-JVM Document 371 Filed 04/13/21 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I certify that on April 13, 2021, I electronically filed the foregoing Motion to Seal Unredacted

Brief and Exhibits in Opposition to Individual Defendants’ Motion for Summary Judgment using the

CM-ECF System, which caused notice to be sent to via email to all counsel of record.


                                                    s/ Laura Gaztambide Arandes
